Citation Nr: 0016197	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-03 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered In 
November 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denying the 
veteran's claim for an increased rating for bilateral hearing 
loss.


REMAND

By rating action in September 1955, the RO established 
service connection for the veteran's bilateral hearing loss 
and assigned a 0 percent rating therefor.  The claim for 
increase leading to the instant appeal was initiated by the 
veteran in February 1998, when he noted that hearing aids had 
recently been issued for both ears.  By virtue of his 
assertions of increased severity, the claim at hand is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); see Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  In the context of the 
instant appeal, the veteran was afforded VA audiological 
examinations in April and September 1998, results from which 
differ significantly, especially in terms of the veteran's 
speech recognition ability.  Further testing to determine the 
degree of current auditory acuity is thus found to be in 
order.

Also, it is observed that, during the pendency of this 
appeal, VA issued new regulations for the evaluation of 
impairment of auditory acuity.  Such became effective June 
10, 1999.  See 62 Fed. Reg. 25,202-25,210 (May 11, 1999). The 
Court has held that, where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
Baker v. West, 11 Vet. App. 163, 168 (1998); Dudnick v. 
Brown, 10 Vet. App. 79 (1997) (per curiam order).

The above-noted regulatory amendment was not in effect at the 
time the RO issued its decision assigning a noncompensable 
evaluation for the veteran's hearing loss and, therefore, 
would not have been applied by the RO.  In view of that fact, 
the Board must consider whether or not the veteran would be 
prejudiced if the Board were to proceed with appellate 
consideration of the claim without first giving the RO the 
opportunity to consider the claim in light of the recent 
regulatory change.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to May 1999, 
call for the consideration of the results of examinations 
using controlled speech discrimination tests (Maryland CNC) 
together with the results of pure tone audiometry tests.  38 
C.F.R. § 4.85.  Such results are then charted on Tables VI 
and VII, as set out in the VA's Schedule for Rating 
Disabilities.  In order to establish entitlement to an 
increased evaluation for hearing loss, it must be shown that 
certain minimum levels of the combination of the percentage 
of speech discrimination loss and average pure tone decibel 
loss are met. The Board has compared the previous versions of 
Table VI and Table VII, and the new versions of these tables, 
and finds that there has been no discernable change in them.  
Further, it is noted that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.

As to the provisions of 38 C.F.R. § 4.86, in effect prior to 
May 1999, such provided information regarding the fact that 
the evaluations derived from the Schedule for Rating 
Disabilities were intended to make proper allowance for 
improvement by hearing aids.  Under the revised regulation, 
such provision addresses exceptional patterns of hearing 
loss, and in this instance, the findings from VA audiological 
testing in April 1998 signify the existence of an exceptional 
pattern of hearing impairment, as all pure tone thresholds 
for both ears, were in excess of 55 decibels.  As such, 
prejudice would result if the Board proceeded to adjudicate 
the merits of the claim, without initial consideration of the 
revised criteria by the RO, notice to the veteran of the 
applicable criteria, and affording him the opportunity to 
present evidence and argument to the effect that a 
compensable rating is warranted.  

Based on the foregoing, this case is hereby REMANDED to the 
RO for the following:

1.  The RO should contact the veteran in 
writing in order to obtain the names and 
addresses of all medical care providers 
who have treated him for his service-
connected bilateral hearing loss since 
1998.  After securing the necessary 
authorization, the RO should obtain 
copies of all records from the identified 
treatment sources, and regardless of the 
response, if any, from the veteran, all 
records of VA treatment compiled at the 
VA Medical Center in Pittsburgh, 
Pennsylvania, since  February 1998 must 
be obtained, for inclusion in the claims 
folder.

2.  Thereafter, the veteran should be 
afforded VA ear and audiometric 
examinations in order to determine the 
current severity of his service-connected 
bilateral hearing loss.  The veteran is 
hereby advised of the need for him to 
appear for such examination so that 
necessary medical data may be obtained.  
Failure to appear without good cause will 
result in a denial of his claim for 
increase by operation of 38 C.F.R. 
§ 3.655(b) (1999).  The entirety of the 
veteran's claims folder, including a copy 
of this remand, must be made available to 
the examiners for review prior to any 
examination of the veteran.  

Such evaluations must encompass a 
detailed review of the veteran's medical 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and any and all diagnostic testing, 
including audiological studies, deemed 
necessary by the examiners to determine 
the full extent of the disability in 
question.  All applicable diagnoses must 
be fully set forth.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
increase for bilateral hearing loss, 
based on all the evidence of record and 
all governing legal authority, inclusive 
of both the old and new criteria for the 
rating hearing loss in accordance with 
Karnas, supra.  If the benefit sought on 
appeal is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
wherein all rating criteria considered, 
both new and old, must be fully set 
forth, and citation is made, as 
applicable, to 38 C.F.R. § 3.655.  The 
veteran and his representative must then 
be afforded an opportunity to respond 
thereto.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




